DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, and all dependent claims thereof, recite the limitation “creating a digital image of a patient and at least one marker placed external to the patient, the digital image including an image of the at least one marker and an image of a vascular system of the patient that are acquired by an imaging system that does not use ionizing radiation and iodinated agents, the digital image further including images of the at least one marker captured by two cameras that are positioned at different positions with respect to the patient.” 
This limitation requires:
	1. “a digital image of a patient and at least one marker placed external to the patient”
	2. “an image of the at least one marker”
	3.  “an image of a vascular system of the patient”
	4. “including images of the at least one marker captured by two cameras that are positioned at different positions with respect to the patient”
where image 1 (“a digital image of a patient and at least one marker placed external to the patient”) “includes” images 2-4. It appears that this limitation is setting forth a single digital image that somehow “includes” at least four separate images of the “at least one marker”  (“digital image of...at least one marker”, “an image of the at least one marker”, “images of the at least one marker captured by two cameras...”) and two images of the patient (“a digital image of a patient” and “image of a vascular system of the patient”), where at least one image of the at least one marker and at least one image of the patient (“vascular system of the patient”) are acquired by the same imaging system. 
	It is entirely unclear how many individual images are required for this method because of the relationships provided, e.g. an image of the at least one marker that includes an image of the at least one marker and further includes images of the at least one marker. It is not clear whether “includes” is a description of the contents of the respective images (e.g. “a digital image of a patient and at least one marker” could be said to “include” an image of the patient and an image of the at least one marker by virtue of both of those elements appearing in the digital image) or if “includes” is meant to indicate that the indeterminate number of images is somehow combined (e.g. an image of the at least one marker acquired by the imaging system, images of the at least one marker acquired by two different cameras, and an image of the vascular system of the patient acquired by the imaging system are somehow combined to form a composite/superimposed image). 
	It is noted that claim 16, which appears to be a system for performing the method of claim 2, does not appear to be consistent with the limitations of claim 2 because claim 16 provides for an imaging system comprising two cameras that each capture an image of the at least one marker, a second imaging system configure to capture a digital image of a vascular system of the patient and the at least one marker (where the “digital image” of claim 2 “includes” all of the other images and where the image of the vascular system of the patient and the image of the at least one marker captured by the imaging system are set forth as separate images), and further sets forth not that the images “include” one another, but that the digital image of the patient vasculature and the at least one marker are used to create stereotactic coordinates of the at least one marker (it is noted that no use of the camera images is set forth in claim 16). Claim 16 further sets forth that a 3D rendering is generated, but the source of the data of the 3D rendering is not set forth in the claim.  
	Claim 8 recites the limitation “wherein the catheter further includes a fiber optic bundle and a first camera.” It is unclear if “a first camera” is the same as or distinct from the “two cameras” set forth in claim 2. 
	Claim 17, and all dependent claims thereof, recites the limitation “the images of the at least one external stereotactic fiduciary marker,” where claim 16 sets forth at least three “images of the at least one externa stereotactic fiduciary marker” from two different imaging systems. It is not clear if “the images...” of claim 17 refer to all of the images of claim 16 or only a subset of the images (in which case it is unclear which are being referenced). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,391,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of claims 2-14 and 16-22. With respect to claims 15 and 23, claim 15 sets forth only “providing” the 3D rendering for a specific use (while not claiming any particular steps of performing that use) and claim 23 sets forth only an intended use of the system. Since “providing” could mean anything from merely saving or displaying the 3D rendering and since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from, in this case, the conflicting patent, there does not appear to be any difference in terms of structural limitations or manipulative steps between the instantly claimed invention and the claims of the conflicting patent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cosman (US Patent No. US 6,006,126) – teaches acquiring magnetic resonance images, images of at least one fiducial marker acquired by two cameras at different orientations, generating stereotactic coordinates based on the images, and providing a 3D rendering of the subject and surgical site. Teaches that tracking can either be optical (cameras) or electromagnetic, but does not teach the use of both tracking methods and does not teach that the 3D rendering is of a patient’s vasculature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793